Filed 4/15/15 In re Kylee R. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re KYLEE R., a Person Coming Under
the Juvenile Court Law.
                                                                 D067038
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. NJ14628)
         Plaintiff and Respondent,

         v.

ALLIE R.,

         Defendant and Appellant;

HARRY R. et al.,

         Movants and Respondents.


         APPEAL from an order of the Superior Court of San Diego County, Carol

Isackson, Judge. Affirmed.



         Jamie A. Moran, under appointment by the Court of Appeal, for Defendant and

Appellant.
       Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Lisa M. Maldonado, Deputy County Counsel, for Plaintiff and Respondent.

       McGlinn & McGlinn, Michael D. McGlinn and Ryan M. McGlinn for Movants

and Respondents.

       Allie R. appeals the denial of her modification petition (Welf. & Inst. Code,

§ 388)1 which sought termination of the de facto parent status of Harry R. and Edith R.,

the paternal grandparents2 and former caregivers of Allie's daughter, Kylee R., a juvenile

court dependent. Allie contends the R.s' de facto parent status was no longer necessary to

furnish the court information uniquely in their possession or to otherwise serve Kylee's

best interests. The R.'s and the San Diego County Health and Human Services Agency

(the Agency) submit the matter to this Court. We affirm.

                                     BACKGROUND

       In April 2012, the Agency filed a dependency petition for one-year-old Kylee.

The petition alleged there were marijuana, pills and drug paraphernalia accessible to

Kylee in the family home. Kylee was detained at Polinsky Children's Center for two

days, and then detained with the R.'s. At the jurisdictional and dispositional hearing in

May, the petition was amended by dismissing the above allegation and adding an




1      Further statutory references are to the Welfare and Institutions Code.

2       We refer to Harry R. as the paternal grandfather and both grandparents together as
the R.'s.
                                             2
allegation that Allie and Kylee's father, Harry R. III,3 used heroin and methamphetamine

and cared for Kylee while under the influence of drugs. The court made a true finding on

the amended petition, ordered Kylee placed with relatives and ordered reunification

services for the parents. In August, the R.'s filed a request for de facto parent status. In

September, the court granted the request. The paternal grandfather attended nearly every

hearing in this case.

       At the six-month hearing in November 2012, the court terminated Allie's services.

In May 2013, the court granted Allie's modification petition which sought reinstitution of

her services. In August, Kylee was removed from the R.s' home because they were

interfering with reunification and visitation. Kylee was placed with a different relative.

In September, Kylee began a 60-day trial visit with Allie. The court ordered reasonable,

supervised visits for the R.'s, and gave the social worker discretion to allow unsupervised

visits with 48 hours' notice to all counsel. In October, the court ordered Kylee placed

with Allie.

       In December 2013, Harry was charged with possessing methamphetamine. In

January, the criminal court revoked Allie's probation. Based on those events and others,

the R.'s filed a section 388 modification petition requesting termination of the parents'

reunification services and the setting of a section 366.26 hearing. In February, the court

denied the petition.




3      We refer to Harry R. III as Harry and to both Allie and Harry together as the
parents.
                                              3
       The R.'s had supervised visits with Kylee until they went to their home in Florida

the day after Christmas in 2013. The R.'s returned to California in early February 2014.

During their absence, they had no visits with Kylee.4 In February 2014, supervised

visitation was terminated. In July, Allie filed her section 388 modification petition

seeking termination of the R.s' de facto parent status.5 When the R.'s returned to

California, they tried to resume visitation, but were unsuccessful until May. There was

another visit in June or July, facilitated by the maternal grandmother; Kylee showed some

uncertainty for a few minutes, but then jumped into the R.s' arms. A third visit took place

in October, the day before the hearing on Allie's section 388 modification petition. At the

beginning of that visit, Kylee jumped out of the car and yelled for "Papa," her name for

the paternal grandfather.

       Meanwhile, in April 2014, Allie was arrested for driving under the influence of

alcohol and driving with a suspended license. In May, a criminal complaint was filed. In

June, Allie appeared in court for a probation violation hearing in another criminal case.

The paternal grandfather learned of the criminal cases, attended the hearings and relayed

the information to his counsel in the instant case.6


4      On previous trips, the R.'s had been allowed to take Kylee with them.

5      The Agency also filed a modification petition seeking vacation of the order
granting the R.'s de facto parent status, but withdrew the petition after the court ruled that
Allie had standing to file her modification petition.

6      The paternal grandfather testified he did not recall how he learned of Allie's arrest
for driving under the influence. He testified the district attorney contacted him whenever
Allie had a hearing in criminal court. The R.'s also obtained information from Harry.
                                              4
       In October 2014, the Agency filed a supplemental petition (§ 387) requesting

Kylee be placed with a relative. The supplemental petition alleged Allie tested positive

for methamphetamine and would be remanded into custody in November for one year.

Kylee was detained with a paternal aunt. In October, the court denied Allie's section 388

modification petition.

                                       DISCUSSION

       " ' "De facto parent" means a person who has been found by the court to have

assumed, on a day-to-day basis, the role of parent, fulfilling both the child's physical and

psychological needs for care and affection, and who has assumed that role for a

substantial period.' [Citation.] 'The purpose of conferring de facto parent status is to

"ensure that all legitimate views, evidence and interests are considered in dispositional

proceedings involving a dependent minor." ' " (In re B.F. (2010) 190 Cal.App.4th 811,

817, fn. omitted.) The de facto parent doctrine is liberally applied to achieve that

purpose. (In re Kieshia E. (1993) 6 Cal.4th 68, 76.) A party requesting termination of de

facto parent status "has the burden of establishing a change of circumstances which no

longer support the status . . . ." (In re Patricia L. (1992) 9 Cal.App.4th 61, 67.) We

review the denial of such a request for abuse of discretion. (See In re Jacob E. (2004)

121 Cal.App.4th 909, 919 [determination to grant or deny de facto parent status is

reviewed for abuse of discretion].) We also review the denial of a section 388

modification petition for abuse of discretion. (In re Jasmon O. (1994) 8 Cal.4th 398,

415.) Section 388 allows the juvenile court to modify an order if a person having an

interest in a dependent child establishes, by a preponderance of the evidence, that

                                              5
changed circumstances exist and the proposed modification would promote the child's

best interests. (In re Zachary G. (1999) 77 Cal.App.4th 799, 806.)

       Allie's section 388 modification petition alleged two circumstances that had

changed since the September 2012 order granting the R.'s de facto parent status. First,

since October 2013, the R.'s had "initiated a coordinated campaign against reunification

between [Kylee] and [Allie] culminating with the filing of a [section] 388 [petition]

asking that family reunification services be terminated . . . and a [section] 366.26 hearing

be set." Second, in July 2014, the Agency recommended that Kylee remain placed with

Allie. Allie's section 388 modification petition alleged that terminating the R.s' de facto

parent status was in Kylee's best interests because she "remains in a stable, loving

placement with [Allie], who has been fully engaged in reunification services since 2012

[and the] [c]ase is on track to terminate jurisdiction with reunification."7

       The court found there had been a change in circumstances since the R.'s attained

de facto parent status, but the change was not favorable to Allie's position. In the spring

or summer of 2013, there was a dispute between the R.'s and the Agency regarding

unsupervised visits for the parents. The R.'s were concerned about the parents' substance

abuse and in that regard "were a few steps ahead of the Agency." In August, the dispute

and the R.s' alleged failure to further reunification led the Agency to remove Kylee from

the R.s' home. In October, Kylee was placed with Allie; a year later, Kylee was removed

due to allegations of Allie's substance abuse and inability to provide proper care.


7     Of course, by the time of the hearing on Allie's section 388 modification petition,
Kylee had been detained and was no longer in Allie's home.
                                              6
       The court found it was clearly in Kylee's best interests for the R.s' de facto parent

status to continue. First, the R.'s had "been in a position to provide unique information to

the court, both about [Kylee] and about the parents" and had "done so for over a year."

The R.'s had informed the court about Harry's failure to show for visits, stay in touch and

return calls and recently had shared their concerns regarding Allie's sobriety. Second,

Kylee had lived with the R.'s, off and on, from birth until she was two years seven

months old, and they had developed a strong bond. The bond remained, although Kylee

had not lived with the R.'s for 14 months. The R.'s had not been accorded the visitation

the court ordered in August 2013, so it was not their fault the bond had weakened, and

with renewed visitation the bond would continue. Kylee was enduring a recent change in

placement and there might be further changes; this put her "in a particularly vulnerable

situation" and in need of consistent contact with the R.'s and the constancy they had

provided.

       Allie argues that by the time of the hearing on her section 388 modification

petition, the R.'s were not in a position to provide the court unique and useful information

about Kylee. (In re Brittany K. (2005) 127 Cal.App.4th 1497, 1513-1514.) Allie's

premise is faulty; the paternal grandfather received information about Allie's criminal

proceedings during a period when the R.'s were having few or no visits with Kylee. This

information had a direct bearing on Kylee's dependency case and was not acted upon by

the Agency until months later.

       The court did not abuse its discretion by declining to terminate the R.s' de facto

parent status and denying Allie's section 388 modification petition.

                                              7
                               DISPOSITION

      The order is affirmed.



                                             IRION, J.

WE CONCUR:



BENKE, Acting P. J.



MCINTYRE, J.




                                    8